DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on February 2, 2022.  The After Final amendment has been entered and made of record.

Election/Restrictions
Upon further consideration by the examiner, the restriction requirement (dated March 22, 2021) has been withdrawn. In performing an updated search for Claims 4 through 20, it was determined that there was no undue burden to search and examine Claims 21 through 32.  Accordingly, Claims 21 through 32 have been rejoined with Claims 4 through 20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The amendment to Claim 4 now overcomes the 35 U.S.C. 103 rejections in the previous office action, as well as the prior art.  The subject matter added to Claim 4 was also incorporated into Claim 21.  Moreover, the applicants’ remarks [pages 8 to 12 of submission] have been fully incorporated by reference herein.
Accordingly, Claims 4 through 32 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CHRISTOPHE F. LAIR, Attorney of Record, on February 15, 2022.
The application has been amended as follows: 
Claims 4, 8, 9, 12, 15, 19, 21, 23, 26 and 29 have been amended as follows.
In Claim 4, --unit—has been added after “laminated glazing” (line 16).
In Claim 8, “assembling” (line 4) has been replaced with –laminating of the assembly--.
In Claim 9, “the air” (line 5) has been changed to –air--.
In Claim 12, --the first main face and the opposite second main face of the laminated glazing unit—has been added after “or both” (line 4).
In Claim 15, “assembling” (line 2) has been replaced with –laminating of the assembly--.
In Claim 19, “assembling” (line 5) has been replaced with –laminating of the assembly--.
In Claim 21, --unit—has been added after “laminated glazing” (line 18).

In Claim 26, --the first main face and the opposite second main face of the laminated glazing unit—has been added after “or both” (line 4).
In Claim 29, “assembling” (line 2) has been replaced with –laminating of the assembly--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896